I think it is perfectly clear that the defendant was sick of his trade and did not intend to comply; that if a deed had been tendered he would not have accepted it. He knew what land he was buying, had been on it, and tried to trade it. If plaintiffs had tendered a deed according with the McLaurin plat, it would have been sufficient, although there was an error in the contract as to one of the boundaries. It seems to me that the defendant is attempting to get out of his contract upon the flimsy pretext of a clerical error in the description, in which effort I have no sympathy.
The Circuit Judge was right in directing a verdict.